Citation Nr: 0021110	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  97-01 302	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs (VA) purposes.


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran had active naval service from October 1950 to 
December 1969.  He died in October 1994.  The following 
month, both the appellant and another individual each filed 
claims of entitlement to VA benefits as his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1996 Administrative Decision of the Manila VA 
Regional Office (RO) which denied entitlement to recognition 
as the surviving spouse of the veteran to both the appellant 
and the other claimant.  Both the appellant and the other 
claimant appealed that RO determination.  

In separate, April 1998 Remands, the Board returned both 
matters to the RO to ensure compliance with due process 
concerns pertaining to contested claims, as well as to afford 
the appellant the opportunity to appear at a personal 
hearing, as she had requested.  

In the April 1998 remand, the Board directed the RO to issue 
a Statement of the Case addressing the issue of entitlement 
to Dependency and Indemnity Compensation (DIC) benefits for 
the appellant's daughter.  On receipt of the remand, in a 
July 1999 Memorandum to File, the RO correctly noted that 
this matter had not yet been adjudicated in the first 
instance.  Thus, after conducting appropriate development of 
the evidence, the RO initially denied the claim by March 2000 
rating decision, and the appellant and her daughter were 
notified of that decision and of their right to appeal by 
letter, dated April 5, 2000.  A review of the record 
indicates that the appellant has not yet initiated an appeal 
of this issue; thus, this matter is not currently before the 
Board in appellate status.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.302 (1999).



FINDING OF FACT

At her July 14, 1998 hearing on appeal, prior to the 
promulgation of a decision in this case, the appellant 
indicated that she wished to withdraw her appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, a Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  As set 
forth above, at her July 14, 1998 hearing, the appellant very 
clearly indicated that she wished to withdraw her appeal of 
the issue of whether she was entitled to recognition as the 
veteran's surviving spouse for VA purposes.  

The appellant's withdrawal of this issue from appeal was 
reduced to writing when the hearing was transcribed.  See 
generally Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) (an 
oral statement at an RO hearing, when later reduced to 
writing in transcript, operates as the functional equivalent 
of a "written communication" for purposes of filing a 
Notice of Disagreement).  Because the appellant has withdrawn 
this appeal, there remain no allegations of error of fact or 
law for appellate consideration.  Accordingly, the Board no 
longer has jurisdiction to review this appeal.


ORDER

The appeal is dismissed.



		
      J.F. GOUGH
	Member, Board of Veterans' Appeals

 



